MEMORANDUM **
Flor De Maria Aguilar-Morales, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for cancellation of removal. We dismiss the petition for review.
The BIA issued its decision on April 29, 2005. Because the petition for review was filed more than 30 days later, on July 8, 2005, we lack jurisdiction. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003) (recognizing the time limit for filing a petition for review is mandatory and jurisdictional).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.